Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2007

Govt of VI v. Hodge
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1036




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Govt of VI v. Hodge" (2007). 2007 Decisions. Paper 1790.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1790


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL


                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                   NO. 06-1036


                    GOVERNMENT OF THE VIRGIN ISLANDS

                                         v.

                              WILLIAM HODGE, JR.
                                   Appellant



                       On Appeal From the District Court of the
                          Virgin Islands, Division of St. Croix
                        (D.C. Crim. Action No. 04-cr-00096-2)
                 District Judge: Hon. Raymond L. Finch, Chief Judge


                             Argued December 4, 2006

                   BEFORE: McKEE, BARRY and STAPLETON,
                               Circuit Judges

                             (Filed: January 10, 2007)




Darwin K. Carr (Argued)
P.O. Box 1723
Christiansted, St. Croix
USVI 00821
 Attorney for Appellant
Anthony J. Jenkins
United States Attorney
Denise A. Hinds-Roach
Assistant United States Attorney
Jason T. Cohen (Argued)
Office of the United States Attorney
1108 King Street, Suite 201
Christiansted, St. Croix
USVI 00820
 Attorneys for Appellee


                                 OPINION OF THE COURT




STAPLETON, Circuit Judge:



       Appellant William Hodge was convicted by a jury of possession of a controlled

substance, cocaine base, in violation of 21 U.S.C. § 844(a). On appeal, he challenges his

conviction on two grounds. He insists that (1) the District Court erred in admitting the

controlled substance allegedly seized from him because the evidence regarding the chain

of custody was insufficient, and (2) there was insufficient evidence to support a finding

that he knowingly and intentionally possessed a controlled substance. We will affirm.

                                               I.

       At trial, the arresting officer, Officer Parris, testified that he delivered the

suspected narcotics to Sergeant Waugh, the Police Department’s property clerk, and

watched him seal them in a plastic bag and put his initials on the four corners. ATF

Agent Baker testified that he received the narcotics from Waugh and put them in a DEA
evidence bag that he heat sealed. He then sent the sealed bag to the DEA laboratory. A

drug chemist from that laboratory testified that she received the sealed bag and tested its

contents. After the contents tested positive for cocaine base, the chemist resealed the bag

and signed the seal. She then testified that the bag introduced in evidence was the same

bag she sealed in her lab.

       Hodge complains that a critical link in the chain of custody was missing because

Waugh did not testify, and that Officer Parris did not identify the bag introduced in

evidence.

       As we held in United States v. Dent, 149 F.3d 180, 188-89 (3d Cir. 1998) (citations

omitted):

       To establish a chain of custody, the government need only show that it took
       reasonable precautions to preserve the evidence in its original condition,
       even if all possibilities of tampering are not excluded. Absent actual
       evidence of tampering, a trial court may presume regularity in public
       officials’ handling of contraband. Unless the trial court clearly abused its
       discretion, we must uphold its decision to admit the cocaine base into
       evidence.

We find no abuse of discretion here.

                                             II.

       Viewing the trial evidence in the light most favorable to the government, as we are

required to do in this context, it showed that the narcotics were found in a car owned and

being operated by Hodge, that they were located in a pocket to the driver’s side door in

plain view of any driver entering the vehicle, and that Hodge, upon realizing that he was

being stopped by police, backed up in an effort to avoid contact with them. This evidence

                                             3
provides ample support for the jury’s finding that Hodge knowingly exercised dominion

and control over the narcotics. See United States v. Iafelice, 978 F.2d 92, 97 (3d Cir.

1992).

                                             III.

         The judgment of the District Court will be affirmed.




                                              4